Citation Nr: 0903269	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran (at the Board and RO hearings) and his son (at the RO 
hearing)


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The credible, probative evidence of record fails to relate 
the veteran's cervical spine disability to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have not been met. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in August 2003, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the veteran of the criteria for establishing service 
connection.  With respect to the duty to assist, all 
available records that were identified by the veteran have 
been obtained, including VA and private treatment records and 
service medical records.  Additionally, the veteran underwent 
a VA general medical examination, which included an 
examination of his neck, before he filed the instant neck 
disability claim, and because the credible evidence fails to 
relate his present condition to service, a new VA examination 
was not warranted.  The veteran also testified at two 
hearings, one before the RO and one before the undersigned 
Veteran's Law Judge.

In sum, the Board finds there is no prejudice to the veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for increased in disability caused by a service-
connected disorder.  38 C.F.R. § 3.310(a).

The Board notes that the veteran's service medical records 
appear to be among those damaged in a fire at the National 
Military Personnel Records Center in St. Louis, Missouri, in 
1973 and therefore may be incomplete.  However, as discussed 
below, the veteran does not allege that he sought treatment 
for his neck injury while in service.  

In his RO and Board hearings, the veteran testified that 
sometime during the summer before his discharge from service 
in November 1952, he was hit on the head when climbing out of 
a tank when his fellow service member pulled the pin on the 
spring-loaded tank hatch cover, causing the heavy hatch cover 
to suddenly and forcefully close.  The veteran further 
testified that he did not seek treatment for this injury 
while in service to avoid disciplinary measures being imposed 
on his fellow service member, but that he experienced a 
headache and neck pain as a result of the incident, and for 
which he consumed alcohol.  Additionally, in July 2003 the 
veteran reported that his only neck injury is the injury he 
reports occurred in service.  

In a statement received in September 2003, the veteran's 
fellow service member recounted accidentally closing the 
spring-loaded tank hatch door on the veteran in September 
1952, shattering the veteran's helmet liner.  He stated that 
they never reported the incident, and that the veteran 
complained of pain for weeks.  While not reporting an injury 
in September 1952 may have protected the veteran's friend in 
some way, it does not logically follow that in the remaining 
months of service, going to sick call and complaining of 
headaches would somehow expose the veteran's friend to 
disciplinary action.  As to what the service records show 
after September 1952, it is that the veteran sought treatment 
in October 1952 for an upper respiratory infection and 
athletes foot.  There is no mention of any headache 
complaints.  Likewise, at the veteran's service separation 
examination, he specifically denied any frequent or severe 
headaches and excessive drinking, and the physical 
examination report reflects that his neck and spine were 
normal.  

The first post service record that documents a neck complaint 
is a September 1994 VA general medical examination report 
which reflects the veteran's report of some stiffness in his 
neck since he had a minor neck injury in service.  The 
diagnosis was arthralgia.  More recent records reflect a 
diagnosis of disk disease, and significantly, an April 2002 
MRI report includes a history of a neck injury in 1973, (20 
years after service).  

The statement from the veteran's fellow service member 
corroborates the veteran's report of an in-service tank hatch 
injury and related pain.  However, the record on appeal 
raises serious questions as to the veteran's credibility as 
to the severity and symptomatology arising from this event.  
First, the veteran apparently considered himself obligated to 
report the incident involving the tank hatch, but did not.  
Second, he would now have VA accept that he deliberately 
misstated his medical history and complaints during the 
remaining months of service after the tank latch event, yet 
accept what he now reports, (decades later) as the truth as 
to his symptoms at that time.  Furthermore, a private MRI 
report reflects a history of a 1973 neck injury, 20 years 
after the veteran's discharge from service, which the veteran 
has neglected to mention in the context of his claim for 
benefits.  Given these factors, the Board concludes that the 
veteran is not credible regarding his medical complaints.  
Thus, we are left with a record that is silent as to any 
documented neck complaint until 1994, (40+ years after 
service), and 20 years after a 1973 reference to a neck 
injury.  Absent credible evidence of chronic neck complaints 
since service, there is no reasonable basis to link the 
veteran's post service disability to service.  

In this regard, it is observed there is a July 2003 medical 
opinion of record from the veteran's private physician 
linking the veteran's current cervical spinal disability to 
service.  This physician stated the veteran's current 
cervical spinal disability is consistent with an old injury, 
and citing the veteran's Report of Medical History at service 
separation which showed the veteran endorsed a history of 
swollen or painful joints, painful or trick shoulder or 
elbow, and a bone joint problem, concluded the condition was 
more than likely caused from the September 1952 injury.  
This, however, is a misreading of the medical history 
provided at separation, which is essentially consistent with 
what the veteran reported at his enlistment examination, 
where he advised the military he broke his right arm as a 
child.  It also ignores the normal findings at separation, 
the 1973 injury, and the inconsistency between the veteran's 
reported symptoms in service, and the actual service 
treatment records.  Accordingly, the Board concludes that 
this medical opinion is not probative as to the issue of 
causation of the veteran's cervical spine disability.  This 
leaves the record without any credible nexus between current 
disability and service.  

In sum, because the credible, probative evidence of record 
fails to relate the veteran's cervical spine disability to 
service, the veteran's appeal is denied.






ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


